Citation Nr: 0106459	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-02 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for residuals of exposure 
to asbestos during service, including asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1953 to February 1955.

In a July 1985 VA rating decision, service connection was 
denied for a lung disorder, claimed by the veteran as being 
secondary to his service-connected peritoneal adhesions.  The 
veteran did not appeal that decision. 

In March 1999, the veteran filed a claim of entitlement to 
service connection for a lung condition secondary to exposure 
to asbestos while in the military. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied service connection for residuals of 
exposure to asbestos.  The veteran appealed the denial of his 
claim of entitlement to service connection for asbestosis, 
and that issue has been duly certified for appeal.  

As discussed above, the veteran's claim of entitlement to 
service connection for a lung disability, claimed as 
secondary to service connected peritoneal adhesions, was 
denied in July 1985 rating action which was not appealed and 
became final.  Ordinarily, prior final RO decisions may not 
be reopened unless new and material evidence is submitted.  
See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (2000).   

The Board believes that the claim of entitlement to service 
connection for a lung disability as a residual of exposure to 
asbestos represents a new claim, inasmuch as the July 1985 
denial of service connection was based on a theory of 
entitlement due to secondary service connection [compare 
38 C.F.R. § 3.303 and 38 C.F.R. § 3.310].  Asbestosis and/or 
asbestos exposure was never discussed in the context of the 
July 1985 denial.  Accordingly, the Board believes that the 
issue of entitlement to service connection for residuals of 
asbestos exposure may be addressed without consideration 
being given to the finality of the July 1985 decision which 
denied service connection for a lung disability secondary to 
peritoneal adhesions.


FINDINGS OF FACT

1.  There is no competent medical diagnosis of asbestosis or 
of any asbestos-related disease of record.

2.  The record contains no competent medical evidence of a 
link between any currently manifested disability and the 
veteran's in-service exposure to asbestos.


CONCLUSION OF LAW

Residuals of exposure to asbestos, including asbestosis, were 
not incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
residuals of claimed exposure to asbestos, including 
asbestosis.  In the interest of clarity, after a review of 
the law and VA regulations and a recapitulation of the 
pertinent factual background relating to the issue on appeal, 
the veteran's claim will be analyzed and a decision rendered.


Applicable Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases (including bronchiectasis) 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection - exposure to asbestos

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
observed that there has been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases, nor has the Secretary 
promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  

However, VA has issued a circular on asbestos-related 
diseases, entitled  DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) [hereinafter "DVB Circular"], that 
provides some guidelines for considering compensation claims 
based on exposure to asbestos.  The Board notes that the DVB 
circular has been subsumed verbatim as § 7.21 of VA manual M-
21.

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual 
M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

The Court has held that "neither MANUAL M21-1 nor the 
Circular creates a presumption of exposure to asbestos solely 
from shipboard service.  Rather, they are guidelines which 
serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure."  Dyment v. West, 13Vet. App. 141, 146 (1999); see 
also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-
2000.

Additional law, regulations and court decisions will be 
discussed where appropriate below.

Factual Background

The veteran's DD 214 reflects that he served on active duty 
in the Army from February 1953 to February 1955.  Evidence on 
file indicates that he served in supply at Camp Roberts, 
California and when stationed in Germany.    

The service medical records are pertinently negative with 
respect to references to asbestos or any condition related to 
asbestos exposure.  Upon separation examination conducted in 
February 1955, clinical evaluation of the lungs, chest and 
heart were normal and chest X-ray films were negative. 

A VA examination was conducted in March 1955. The veteran 
complained of stomach pain diagnosed as peritoneal adhesions 
of the caecal area with intermittent intestinal obstruction.  
Entitlement to service connection for peritoneal adhesions of 
the caecal area was granted in an April 1955 rating action.  
No reference was made to any lung problem.  

A VA examination was conducted in May 1966.  The veteran 
complained of a stoppage between the large and small 
intestine.  Diagnoses of peritoneal adhesions of the cecal 
area (based on a previous study); peptic ulcer and post 
fusion syndrome with marked severe disability were made.  No 
reference was made to any lung problem.

Upon VA examination conducted in March 1975, the veteran 
complained of spastic esophagus with chest pain, stomach 
pain, nervousness and depression, and headaches.  There was 
no mention of asbestos exposure.  Diagnoses of residuals of 
hiatal hernia with surgical repair, moderately severe anxiety 
reaction, defective vision, residuals of fusion of the lumbar 
spine, dysphagia, abnormal esophageal motility, obesity and 
status post left inguinal hernia repair were made.

Additional medical records covering the period from 1955 to  
before August 1984 are of record, none of which make any 
reference to asbestos exposure or pulmonary disease, with 
reported by the veteran or objectively demonstrated.

Private medical records show that in August 1984, the veteran 
complained of shortness of breath and cough.  The veteran 
reported that he had never been a smoker, but had been a 
cabinet maker since 1958 causing him to be exposed to a great 
deal of dust, which he reported he did not find particularly 
irritating.  It was noted that during the previous few 
months, the veteran had noticed gradually increasing 
shortness of breath.  He denied a history of any other 
pulmonary problems or of organic heart disease.  X-ray films 
of the chest were normal.  The examiner opined that the 
veteran's history was most consistent with final bronchial 
syndrome with a possible component of intermittent asthmatic 
bronchitis.  It was noted that no other reason could be 
identified which would explain the veteran's decreased 
hypoxia and abnormal pulmonary function tests.  

A private medical statement from Dr. G. dated in September 
1984 indicated that he had seen the veteran due to symptoms 
of a 2 1/2 month history of coughing, and short-windedness on 
exercise.  Physical examination was unremarkable except for a 
few wheezes.  The doctor indicated that a bronchoscopy had 
revealed erythema and increased secretions, which the doctor 
opined were more compatible with recurrent bronchitis than 
with aspiration.  

Private medical records also showed that in November 1984, 
the veteran was hospitalized for elective intranasal 
sphenoidectomy-ethmoidectomy because of chronic and recurrent 
active sinusitis with a severe sinus bronchial syndrome.  It 
was noted that as far as was known, the initial illness 
started some time during the summer of 1984, when the veteran 
developed purulent rhinitis and severe chronic bronchitis. 

As noted in the Introduction, in January 1985, the veteran 
filed a claim of entitlement to service connection for a lung 
disorder, which he claimed was secondary to his service 
connected peritoneal adhesions.  By rating action of July 
1985, the RO denied entitlement to service connection for 
stomach and lung disorders secondary to service connected 
peritoneal adhesions.  

VA medical records include a report of X-ray films of the 
chest taken in August 1995 which revealed no active 
cardiopulmonary process, but showed hyperlucency of the right 
upper lobe, consistent with emphysema.  

In March 1999, the veteran filed a claim of entitlement to 
service connection for a lung condition, which he contended 
was secondary to exposure to asbestos while in the military.  

In a statement provided in April 1999, the veteran reported 
that he came in contact with asbestos on gloves, blankets, 
and pipe insulation when he was assigned to the supply in the 
7th Armed Division.  He indicated that while serving on duty 
in Germany, he slept in a supply room and that after 6 months 
of this, became "deathly ill" and had to be hospitalized 
for a month, following which he developed peritoneal 
adhesions of the abdomen and a slight stoppage between the 
large and small intestine due to "asbestos exposure".

In May 1999, the RO requested VA medical records dated in 
1998 and 1999 which included those identified by the veteran 
in his May 1999 statement.  An entry dated in February 1999 
showed that the veteran complained of coughing and that a 
diagnosis of bronchitis was made.  A mental health clinic 
note dated in March 1999 indicated that the veteran reported 
that he "found out" that he had lung disease due to 
extensive exposure to asbestos in service.  

VA X-ray films of the chest taken in March 1999 X-ray 
revealed evidence of emphysematous disease with internal 
development of bibasilar opacities consistent with linear 
atelectasis or scarring.  X-ray films of the chest taken in 
May 1999 revealed scarring vs. atelectasis in the left base, 
unchanged, as well as no consolidation or edema.  Pulmonary 
function testing conducted in April 1999 revealed mild 
obstructive lung defect.  The comments indicated that the 
veteran had been exposed to asbestos while in the service, 
per his own report.  

In a statement provided for the record in May 1999, the 
veteran indicated that when seen by his doctor, Dr. N., in 
March 1999, his lungs were checked and he was told that he 
had an infection in his bronchial tubes.  He said that at 
that time he told the doctor that he had no smoking history, 
but had been exposed to asbestos during service.  He stated 
that he was told by an X-ray technician that evidence of 
asbestos had shown up on the X-ray films.  

By rating action of August 1999, the RO denied the claim of 
entitlement to service connection asbestosis.    

A VA pulmonary consultation was conducted in September 1999.  
At that time the veteran reported that he had been treated by 
VA in Salt Lake City, Utah and was told that he had asbestos 
in his lungs apparently based on pulmonary function tests.  
The veteran complained that he constantly wheezed and 
believed that it started in the 1960's.  He reported that he 
worked as a quartermaster while in the military and used to 
work in an area of asbestos lined pipes supervising military 
supplies.  He indicated that he had no history of working 
lining boiler pipes or working in boiler rooms or shipyards.  
Chest X-ray films were normal without evidence of asbestos 
related changes.  Impressions which included severe chronic 
rhinitis, chronic bronchitis and rule out asthma/reactive 
airway disease were made.  

A VA medical record dated in November 1999 indicated that the 
veteran believed that his lungs were "squeaking" at night.  
He also related that a private doctor had told him many years 
ago that he had severe lung disease and should file a 
disability claim, and related his own concerns that he was 
exposed to asbestos wrapped in pipes in the military.  

The veteran presented testimony at a hearing held before a 
hearing officer at the RO in December 1999.  He testified 
that in March 1999, he saw a VA doctor who checked his lungs 
and then sent him for X-rays.  The veteran testified that 
after taking the X-ray, the technician asked about the 
veteran's service and told him that there was evidence of 
asbestos in the lungs and urged him to file a claim for VA 
benefits.  He stated that during service he was put in 
quartermaster supply which included handling articles 
including brake shoes, seals for exhaust pipes, asbestos 
aprons for welding and asbestos insulation.  

In December 1999 a lay statement was received for the record.  
The statement was authored by a service man who was at Camp 
Roberts, California with the veteran.  The author indicated 
that he recollected that the veteran worked in a supply 
company and was exposed to toxic substances, including 
asbestos. 

In a February 2000 Supplemental Statement of the Case/RO 
Hearing Officer decision, entitlement to service connection 
for asbestosis was denied. 

Analysis

Initial matters - duty to assist/standard of review

The Veterans Claims Assistance Act of 2000 [VCAA] provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

Specific to asbestos-related claims, the Board must also 
determine whether the claim-development procedures applicable 
to such claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) [while holding that the veteran's 
claim had been properly developed and adjudicated, the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures].  With respect to 
claims involving asbestos exposure, the RO must determine 
whether or not military records demonstrate evidence of 
asbestos exposure during service, develop whether or not 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21.  In this case, the 
record shows that the RO complied with these procedures, as 
is discussed further below.

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled.  See 
38 U.S.C.A. § 5107.  In this case, there is sufficient 
medical and other evidence of record in order for the Board 
to render an informed decision.  The veteran has not pointed 
to any additional pertinent evidence which has not been 
obtained, and the Board is not aware of any such evidence.  
The veteran and his representative have been accorded ample 
opportunity to present evidence and argument as to the issue 
on appeal, including presenting personal testimony at a RO 
hearing.  Accordingly, the Board will proceed to a decision 
on the merits.

Once the evidence has been assembled, the Board is obligated 
to review the entire record.  See 38 U.S.C.A. § 7104(a).  The 
Board must assess the credibility and weight to be given to 
the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The veteran claims that he was exposed to asbestos during his 
active military service, and that this caused an asbestos-
related lung disability.  

The veteran's service medical records do not reveal that he 
was exposed to asbestos or that he had any asbestos-related 
disorders.  There is no indication of any pulmonary 
abnormality during service.  On separation examination 
conducted in 1955, the veteran's lungs were noted to be 
normal and chest X-ray films were negative.  

The record contains very recent written statements and 
recorded testimony to the effect that veteran reported that 
he came in contact with asbestos on gloves, blankets, and 
pipe insulation when he was serving on active duty.  It was 
not until 1999 that asbestos exposure in service was first 
alleged by the veteran and mentioned in the medical records 
in history provided by the veteran. The Board notes that the 
veteran's allegations of asbestos exposure during service 
were made coincident to his claim for VA monetary benefits.  
Prior to that time, he had evidently referred only to 
industrial exposure to noxious substances post service.     

In this case, the veteran's service records are negative for 
notation of exposure to asbestos and the veteran's recent 
statements appear to be self serving.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony].  Nonetheless, according to pertinent case 
precedent, it appears that the veteran has presented 
sufficient lay evidence of asbestos exposure, both in the 
form of his own testimony and statements and through the 
submission of lay statements.  See McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993) [holding that a veteran is competent to 
testify as to the facts of his asbestos exposure].  
Accordingly, the Board concludes, for the purposes of this 
decision that the veteran was exposed to asbestos during 
service.  

Even assuming that, as alleged, the veteran was exposed to 
asbestos during service, in order to establish service 
connection he still has to show that he has a current 
disability which is linked to such exposure to asbestos in 
service.  Cf. Nolen v. West, 12 Vet. App. 347, 350-51 (1999). 

The veteran has never been clinically found to have 
asbestosis or any other respiratory disorder related to 
exposure to asbestos.  His current pulmonary pathology has 
been diagnosed as chronic bronchitis.  No physician has 
interpreted X-ray films and/or pulmonary function tests as 
indicative of evidence of asbestosis, even in light of the 
veteran's reported history of asbestos exposure during 
service.  Furthermore, the veteran has undergone extensive 
pulmonary evaluation and treatment since 1984, yet none of 
his treating physicians or any medical professionals have 
linked any respiratory disorder to service or to asbestos 
exposure alleged to have been sustained therein.

The Board has considered the veteran's statements that he has 
a current disability which is etiologically related to 
asbestos exposure during service.  However, The diagnosis of 
disease is a medical question.  While the veteran is 
certainly capable of providing evidence with respect to the 
symptoms he suffers, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..." 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   
Accordingly, the veteran's belief that he currently has 
asbestosis or any other disease which is related to asbestos 
exposure does not constitute competent medical evidence and 
is discounted by the Board.

In summary, there is no evidence of an asbestos-related 
disability.  In the absence of a currently-claimed 
disability, service connection may not be granted.  See, 
e.g., Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  

Moreover, there is no evidence of any relationship between 
any claimed asbestos-related disability and the veteran's 
service, to include any asbestos exposure sustained therein.  
A veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  No such medical evidence 
of causality has been submitted in this case.  As discussed 
by the Board above, the veteran's lay speculation as to the 
origin of any claimed disability do not constitute competent 
medical evidence and such statements are discounted by the 
Board as not being probative.

The veteran has indicated in 1999 an X-ray technician told 
him that his lungs showed evidence of asbestos exposure.  
However, lay testimony concerning what a health care provider 
told him is not competent medical evidence.  "The connection 
between what a physician said and the layman's account of 
what the physician purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  Moreover, the 
medical records identified by the veteran as indicative of 
such a relationship were received for the record and did not 
in fact support the veteran's testimony.

Conclusion

Simply put, the preponderance of the evidence is against the 
veteran claim that he has an asbestos-related disorder.  The 
record contains no competent medical evidence of a link 
between any current pulmonary disorder, first diagnosed 
decades after service separation, and the veteran's exposure 
to asbestos during service.
As noted above, in the absence of a claimed disability, 
service connection cannot be granted.  Accordingly, the 
benefit sought on appeal is denied.

Additional comment

The claim of entitlement to service connection for asbestosis 
was denied by the RO on the basis that the claim was not well 
grounded.  The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) eliminated the concept 
of a well-grounded claim.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).   The Board notes that 
throughout the pendency of this appeal, the veteran has 
presented argument as to the merits of his claim.  The Board 
concludes that the veteran has been accorded ample 
opportunity to fully present his claim.  He has also been 
given adequate notice as to what evidence he should present.  
See, e.g., the decision of the hearing officer in February 
2000.  Most significantly, a remand for further proceedings 
under the VCAA would be a useless exercise in light of the 
fact that the evidence does not indicate or even hint that an 
asbestos-related disability exists.  The RO has adjudicated 
this claim and that basis, and further adjudication under the 
VCAA would not serve to change the outcome. 
Therefore, the Board believes that this Board decision is not 
prejudicial to the veteran inasmuch as the essential 
reasoning behind the RO's 1999 decision is the same basis 
upon which this decision is denied on the merits.


ORDER

Service connection for residuals of exposure to asbestos 
during service, to include asbestosis, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

